                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

LISA J. JERABEK,

                    Plaintiff,                                       4:19CV3049

      vs.                                                               ORDER

SONNY PERDUE, as Secretary of
Department of Agriculture; and HOWARD-
GREELEY FARM SERVICE AGENCY, a
Nebraska branch office of the USDA Farm
Service Agency;

                    Defendants.

     IT IS ORDERED that the case progression order is as follows:

     1)     The deadline to file any motion to strike a party’s jury demand is November 27,
            2019.

     2)     The deadline for serving initial mandatory disclosures under Rule 26(a)(1) is
            October 31, 2019.

     3)     The deadline to file motions to resolve jurisdiction, venue, and/or immunity issues
            is November 27, 2019.

     4)     The deadlines for moving to amend pleadings or add parties are:

                   For the plaintiff:              October 31, 2019
                   For the defendants:             December 2, 2019

     5)     All other case progression deadlines are stayed.

     6)     The parties shall contact chambers within seven (7) days of the ruling on
            jurisdiction telephone conference to progress the case.

     7)     All requests for changes of deadlines or settings established herein shall be directed
            to the undersigned magistrate judge, including all requests for changes of trial dates.
            Such requests will not be considered absent a showing of due diligence in the timely
            progression of this case and the recent development of circumstances, unanticipated
            prior to the filing of the motion, which require that additional time be allowed.

     Dated this 30th day of September, 2019.
                                                   BY THE COURT:


                                                   Michael D. Nelson
                                                   United States Magistrate Judge
